Citation Nr: 0606967	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
failure to diagnose a fracture of the lumbar spine in 1991 
resulting in incorrect treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
December 1971, as well as from January 1976 to January 1978. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for PTSD, and a June 2000 
rating decision which denied compensation under 38 U.S.C.A. 
§ 1151 for failure to diagnose a fracture of the lumbar spine 
in 1991 resulting in incorrect treatment.  

The veteran's claims are being  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

Regarding the veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151, he claims that the VA should have 
diagnosed him with a fracture of his low back earlier than 
December 1998, when an x-ray report showed chronic low back 
pain most likely secondary to chronic painful non-union of 
the inferior facet of L3 on the left.  Specifically, the 
veteran claims that he should have been diagnosed with a 
fracture of his lower back when he seen by VA in 1991 and 
1992, and that because of this non-diagnosis, he received 
incorrect treatment by VA.  

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

As the veteran filed his claim after October 1997, he must 
show fault or negligence on the part of VA in providing the 
medical treatment in question to prevail in his appeal.  See 
38 U.S.C.A. § 1151 (West 2002) (a showing of fault or 
negligence is necessary for recovery of claims filed on or 
after October 1, 1997).  Only if he had filed his claim prior 
to that date would this not be necessary.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584, 586-88 
(1991); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

The record contains evidence that the veteran also filed a 
claim under the Federal Tort Claims Act (FTCA), apparently 
based upon the same events which led to the § 1151 claim.  A 
January 2000 letter indicates that the veteran filed a FTCA 
claim.  Certain medical records or other evidence may have 
been generated in connection with the FTCA claim.  Such 
evidence is obviously pertinent to the § 1151 claim and must 
be obtained if possible.

Similarly, the veteran has contended that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA) and that these benefits were awarded, at least in part, 
based on his back disability.  In this regard, his wife 
indicated, in a letter received by the RO in February 2005, 
that the delay by VA in rendering a diagnosis of a fracture 
in his back delayed his receipt of SSA benefits.  Because 
records on which the SSA made its determination may be 
relevant to the claim for compensation under section 1151 for 
a back disability, the RO should attempt to obtain these 
records on remand.

Most importantly, although the veteran was afforded an 
examination in October 2003, the examiner commented that 
there was no way he could form an opinion regarding 
negligence or lack of proper skill for not diagnosing a 
possible mixed facet fracture without seeing original x-rays.  
It is noted that those x-rays have not been made part of the 
record.  Furthermore, although the examiner stated that he 
had reviewed the veteran's claims file, he does not cite to 
any of the VA treatment records from 1991 and 1992, i.e., the 
period in question.  Concerning these treatment records, the 
Board notes that the veteran has alleged that he injured his 
back in January 1991 and was treated at the Kansas City VA 
facility.  However, the earliest VA treatment records 
associated with the claims file are dated in September 1991.  
The earliest x-ray report pertaining to the lumbar spine is 
dated in November 1992.  It is not clear whether this x-ray 
report is the "original" x-ray report, which should have 
been referred to the VA examiner for his review or whether x-
rays were taken at the time of the injury in January 1991.  
If so, there is no report of record pertaining to any x-ray 
of the back dated in January 1991.  Accordingly, the Board 
finds that the evidence of record is insufficient to make an 
informed decision on the claim and that additional treatment 
records and another medical opinion on this matter should be 
obtained.

Regarding the veteran's claim for service connection for 
PTSD, one of his claims is that he developed PTSD as a result 
of VA's failure to diagnose a fracture of the lumbar spine 
which resulted in incorrect treatment.  Resolution of the 
veteran's 1151 claim could change the outcome of his claim of 
service connection for PTSD.  Accordingly, the veteran's 
claim of service connection for PTSD is inextricably 
intertwined with the issue of compensation under 38 U.S.C.A. 
§ 1151.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Holland 
v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. 
App. 11 (1998).  Therefore, after the issue of compensation 
under 38 U.S.C.A. § 1151 is readjudicated, the issue of 
service connection for PTSD should also be readjudicated.  

The veteran also claims that his PTSD is due to stressors 
incurred in Vietnam.  A report of a "readjustment 
specialist" dated in December 2000 shows a diagnosis of PTSD 
due to combat in Vietnam.  Although the veteran indicated to 
a VA Staff Psychiatrist that his belief that PTSD was the 
result of events and circumstances of his care at the VAMC 
and not to combat in Vietnam and although the veteran did not 
respond to a stressor letter sent to him in April 2002, in 
light of the need to remand the veteran's claim for the 
reasons cited above, another stressor letter should be mailed 
to the veteran, and if he provides enough detail about his 
stressors, appropriate steps should be taken to verify the 
veteran's contentions.  

Accordingly, the veteran's claim is remanded for the 
following actions:

1.  Make efforts to obtain records 
related to the veteran's federal tort 
claim.  Contact VA District Counsel and, 
if necessary, the United States 
Attorney's office to determine whether 
any additional evidence exists with 
respect to this claim, to include any 
medical records and opinions.  Any 
relevant additional evidence which is not 
protected by privilege should be 
associated with the claims folder.

2.  Make efforts to obtain records from 
the Social Security Administration 
pertaining to the veteran's claim for 
disability benefits from SSA.  
Specifically, attempt to obtain any award 
letters or forms or decisions by an 
Administrative Law Judge indicating the 
disabilities on which any such award has 
been based.  In addition, attempt to 
obtain any medical records on which such 
an award was based.

2.  Obtain the veteran's VA treatment 
records pertaining to his back injury 
sustained in January 1991, including x-
rays, if any, for his low back from 1991.  

3.  The appellant's claims folder should 
be provided to a VA examiner to examine 
the veteran.  The claims folder should be 
made available to the examiner.  The 
examiner should answer the following 
question:  

Based on a review of all of the 
veteran's VA records, especially the 
veteran's VA records from 1991 to 
1993, did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health care 
provider when it did not diagnose 
the veteran with a facet fracture of 
the veteran's low back during this 
time period, and, if so, did the 
veteran incur additional disability 
as a result of this failure?  

4.  Take appropriate steps to contact the 
veteran in order to afford him another 
opportunity to provide additional 
information regarding the claimed 
stressors to which he was exposed during 
his period of service.  He should include 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  

5.  If the veteran responds with adequate 
information regarding any claimed 
stressors in service, prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA  22315-3802.  
Forward to the JSRRC the veteran's DD-214 
Form and DA-20 Form.  JSRRC should 
provide any relevant documents as 
appropriate to include daily journals, 
operational reports, lessons learned 
documents, combat operations after action 
reports, unit histories, and morning 
reports for the time periods during which 
the veteran alleges that his stressors 
took place.  Any response received from 
JSRRC should be made part of the record.

6.  If the JSRRC requests more specific 
descriptions of the stressors in 
question, notify the veteran and request 
that he provide the necessary 
information.  If the veteran provides 
additional information, forward it to the 
requesting agency.  

7.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

8.  After the development requested above 
has been completed, review the record in 
order to ensure that all of the above 
actions have been completed.  Thereafter, 
review the veteran's claims of 
compensation under 38 U.S.C.A. § 1151 for 
failure to diagnose a fracture of the 
lumbar spine resulting in incorrect 
treatment, and entitlement to service 
connection for PTSD.  In the event that 
the claims on appeal are not resolved to 
the satisfaction of the veteran, he 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

